Citation Nr: 1719491	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-04 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include as secondary to a right knee, left knee, or lumbar spine disability. 

2. Entitlement to service connection for right ankle strain. 

3. Entitlement to service connection for left ankle disability. 

4. Entitlement to service connection for residuals of a right calcaneus fracture. 

5. Entitlement to service connection for residuals of a right second metatarsal fracture. 


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 2006 to November 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2012 and January 2013 rating decisions of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2015, the Board remanded the case for additional development.  The case is now assigned to the undersigned. 

The Veteran perfected an appeal for service connection for a lumbar spine disability, a left knee disability, and right knee disability with a January 2013 VA Form 9 (substantive appeal).  Subsequently in a rating decision dated July 2016, the RO granted service connection for degenerative arthritis of the spine (claimed as back pain), left knee strain, and right knee strain.  Because the Veteran has not initiated an appeal regarding the disability ratings or effective dates assigned, the issues are no longer before the Board on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barerra v. Gober, 112 F.3d 1030 (1997). 

The issue of left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's psychiatric disorder was not incurred in, aggravated by, or related to his time in service and is not secondary to a right knee, left knee, or lumbar spine disability.

2. The Veteran's right ankle strain was caused by injuries in service.  

3. The Veteran's residuals of a right calcaneus fracture disability are related to injuries in service. 

4. The Veteran's residuals of a right second metatarsal fracture disability are related to injuries in service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a psychiatric disorder, to include as secondary to service-connected right knee, left knee, or lumbar spine disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2016).

2. The criteria for service connection for right ankle strain are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2016). 

3. The criteria for service connection for residuals of a right calcaneus fracture are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2016).

4. The criteria for service connection for residuals of a right second metatarsal fracture are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2016).


REASONS OR BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist: 

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claims for service connection. 

The notice requirements have been met.  VA's duty to notify was satisfied by a letter dated January 2012.  See 38 U.S.C.A. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  That letter notified the Veteran of the information needed to substantiate and complete his service connection claims, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain.  
	
Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been secured.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in January 2012 and June 2016.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's claims for service connection in the examinations reports are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

Additionally, the Board previously asked the AOJ to obtain medical records from VA medical centers and to ask the Veteran to identify private providers who have treated his knee, spine, and psychiatric disabilities.  VA treatment records were obtained in December 2015.  The AOJ asked the Veteran to identify private treatment providers in a letter dated February 2016. 

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matters of service connection, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When no preexisting injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The burden then falls on the government to rebut the presumption of soundness by finding clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted and the other elements of service connection are met, the Veteran is entitled to service-connected benefits.  See id.  The determination of whether the record contains clear and unmistakable evidence of sufficient weight to rebut this presumption of soundness is subject to de novo review by the Board.  See Contant v. Principi, 17 Vet. App. 116, 130 (2003); Junstrom v. Brown, 6 Vet. App. 264, 266 (1994). 

Service connection may be established on a secondary basis for a disability caused or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To establish a right to service connection for a secondary disability, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship between the present disability and the service-connected disability.  Any increase in severity of a nonservice-connected condition that is caused by a service-connected condition (as opposed to natural progression) will also be service connected.  See 38 C.F.R. § 3.310(b).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be competent evidence to establish incurrence of a disability in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Psychiatric Disability

Factual Background

Service Treatment Records (STRs) show that the Veteran was separated from service in November 2008 under honorable conditions (general) after he was caught using cocaine on two separate occasions.  STRs from February 2008 show that the Veteran underwent a psychological evaluation as part of his medical boards.  The psychologist noted that the Veteran had "no psychiatric disease or defect that warrants disposition through medical channels."  There are no other reports of psychological symptoms in service. 

In a January 2012 VA examination, the examiner opined that the Veteran did not meet "DSM-IV criteria for mental illness at this time, other than cocaine abuse in sustained full remission."  The examiner noted that the Veteran reported multiple situational stressors that affected his mental health including financial stress, unemployment, and child support obligations.  

The Veteran also reported that some of his anxiety was caused by his experiences on funeral detail in service, but did not describe his current psychiatric symptoms as being related to other experiences in service.  The examiner noted however that there was no documentation that the Veteran served on funeral detail while in service.  Additionally, while the Veteran was prescribed medication to treat anxiety, psychological testing "did not indicate the presence of significant anxiety."  

Additionally, the examiner noted that while the Veteran had reported not working in over a year, records at the time indicated that he was currently employed at a car cleaning shop.  These discrepancies led the examiner to opine that the Veteran "may not have been forthcoming during his mental health C&P examination and raises questions regarding the validity of his self-report." 

The examiner also noted that the Veteran had a sporadic history of attending VA mental health support sessions.  While he attended several intake and medication consultation sessions, he only showed up for one visit with a clinical psychologist between May 2009 and September 2010.  Overall, the examiner opined that it was less likely than not that the Veteran had any acquired psychiatric disorder, secondary or aggravated because of service or service related injuries.  

In February 2012, there was a formal finding of lack of information required to corroborate stressors associated with a claim for service connection for PTSD. 

In the April 2015 remand, the Board asked the Veteran to submit additional information demonstrating an in-service stressor or a present psychiatric disability.  The Veteran did not submit additional information. 

In a June 2016 VA examination, the Veteran was diagnosed with "other specified depressive disorder" and the examiner noted that the Veteran suffered from symptoms of situational anxiety and depression.  The examiner noted that this disability was less likely than not incurred or related to the Veteran's active military experience and less likely as not caused or aggravated by any service-connected orthopedic disabilities.  The examiner noted that the Veteran's symptoms of depression related to situational stressors that arose after service, such as anxiety and depression related to living with his brother, major life changes, occupational challenges, child support and supporting his own business with his brother.  But absent from these reports, the Veteran "did not attribute his history of depression to having been incurred during the Veteran's active military service" or "caused or aggravated by any service-connected orthopedic disability."  Based on the Veteran's own reports, the examiner found that his psychiatric symptoms did not relate to service or his service-connected disabilities. 

The examiner also noted that the circumstances that eventually led to the Veteran's separation (primarily involving the Veteran's in-service cocaine use) caused him stress at that time.

Analysis

After review of the record, the Board finds that service connection is not warranted for a psychiatric disability.  While the Veteran has a current diagnosis of "other specified depressive disorder," the evidence of record does not support a finding that the disability was caused by events in service or service-connected disabilities.  

The Veteran has put forth two specific arguments that his current psychiatric condition is related to service.  First, he reports that his symptoms of depression and anxiety stem from his time serving in funeral details in service.  But as noted above, the record does not show evidence that the Veteran served on funeral detail.  In fact, a VA memo made a formal finding of lack of information required to corroborate stressors associated with a claim for PTSD.  Although the claim now is characterized more broadly, the Board still finds that without evidence showing that the Veteran served on funeral detail, it cannot find that this event at least as likely as not caused the Veteran's current psychological symptoms, because the Veteran's statements to that effect are outweighed by the negative evidence such as the medical board's report of no psychiatric problems at separation, the numerous sources of post-service stressful events identified by the VA examiner, and the lack of evidence supporting the Veteran's statements about working on funeral detail.

Additionally, the Veteran's January 2012 VA examination statement that he was unemployed is inconsistent with the statements made to other examiners on that same day where he said he was employed.  These inconsistencies compel the Board to find the Veteran's reported history in that examination not credible and that the Veteran is not an accurate historian as to these particular statements.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).  Therefore the Board cannot assign them significant probative weight.  Id.

The Veteran also asserts that the events leading up to his separation from service caused his psychological symptoms.  However, as noted above, these events relate to the Veteran's illegal use of cocaine on two separate occasions during service.  Direct service connection may not be granted when a disability is due to the Veteran's own willful misconduct or the result of his abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a); see also Martin v. McDonald, 761 F.3d 1366, 1371 (Fed. Cir. 2014) (Compensation benefits may be denied based upon "willful misconduct or abuse of alcohol or drugs.").  In this instance, the Board cannot grant service connection based on an in-service event surrounding the Veteran's use of cocaine. 

The Veteran also argues that his orthopedic disabilities cause his psychological symptoms.  However, both the January 2012 and June 2016 examination report that these disabilities do not contribute to the Veteran's symptoms.  This is supported in the Veteran's own report at these examinations, at which he described the situations that aggravate his depression and anxiety and did not include his orthopedic conditions (including related pain) as contributing to his depression or anxiety.  Accordingly, the Board is compelled to find that the Veteran's psychiatric symptoms are not secondary to a service-connected disability.  

Overall, the Board finds that there is not sufficient evidence of record to show that any event in service or a service-connected disability relates to his current psychological symptoms.  Accordingly, service connection for a psychiatric disorder is not warranted. 

Right Ankle Sprain, Right Calcaneus Fracture, and 
Right Second Metatarsal Fracture:

STRs show that the Veteran suffered "an inversion injury to his right ankle" in September 2006, one month after he had entered service.  From his injury, the Veteran suffered "marked posterolateral foot and ankle pain and swelling."  Radiographs on the date of injury and twenty-four hours later showed "no evidence of any acute fracture or avulsion, but did show some spurring suggestive of a past injury at the medial malleolus." 

In an MRI dated March 2007, stress fractures of the right side calcaneus were noted.  Later radiological reports showed healing fractures, but in a bone scan dated September 2007, a "probable stress fracture at the base of the right 2nd metatarsal and right calcaneus" was noted. 

In his Medical Board Evaluation Summary dated February 2008, the examiner noted noted that the Veteran was diagnosed with right Achilles tendonitis and lateral ankle pain in January 2007.  Reporting the history of radiological reports, the examiner noted that while reports after the initial injury failed to show abnormalities, reports dated August 2007 showed possible stress fractures of the right second metatarsal  and right calcaneus.  Specifically, the scan showed "bilateral stress reaction of the knees, tibia, fibula, and feet and stress fractures at the base of the right 2nd metatarsal and right calcaneus." 

At his separation examination, the examiner noted tenderness of the right ankle, abnormalities of the metatarsal and calcaneus bone groups, and inability to perform toe to heal walk.  The examiner indicated that there were noted abnormalities of both feet and lower extremities.  Under summary of defects, the examiner noted that there were chronic lower extremity stress fractures, diagnosed as right side calcaneus stress fracture, right side second metatarsal stress fracture, and stress reactions of the "bilateral knees, tibias, and fibula." 

In a June 2011 letter, a VA doctor opined that the Veteran's lower extremity pain was caused by his injury to his right calcaneus in service.  Specifically, the doctor noted that the right calcaneus treated as an ankle sprain created malalignment issues that caused pains in his knees, ankles, and heels. 

In a VA examination dated January 2012, the Veteran was diagnosed with right ankle strain, a stress fracture of the right calcaneus (status post), and a stress fracture of the right second metatarsal (status post).  The examiner found the disabilities to be less likely as not related to service because the fractures noted in the feet had resolved.

VA treatment records show that radiological reports done in June 2015 showed "no osseous injury in either foot or right ankle" and "very mild deformities of first through fourth metatarsals and mild hammertoes deformities in second through fifth toes bilaterally."  It was also generally noted that the Veteran suffers from osteopenia, which causes weakness in his bones. 

Based on the facts listed above, the Board finds that service connection is warranted for a right ankle sprain, residuals of a right calcaneus fracture, and residuals of a right second metatarsal fracture.  It is clear that the Veteran suffered an injury that caused damage to his right foot and ankle in September 2006.  While there were no radiological abnormalities noted immediately after the injury, the medical board evaluation summary described that, in the months that followed the injury, the Veteran suffered from osseous injuries, including stress fractures of the right calcaneus and right second metatarsal.  The Board finds that this is evidence supports the conclusion that these disabilities were incurred in service. 

While the January 2012 VA examination offered a negative nexus opinion, the Board finds little probative value in the conclusion.  Reading the opinion together, the Board notes that the opinion contains internal inconsistencies, mainly that the Veteran's right foot issues had healed, but at the same time noting that the Veteran continued to experience pain and had diagnoses of the right foot.  Because the VA examiner did not account for a true history of the Veteran's disability, the negative opinion is given little probative weight.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that an adequate medical opinion must be based on an accurate factual premise).  

The Board finds that the evidence of record supports the finding that the Veteran's right ankle sprain, residuals of a right calcaneus fracture, and residuals of a right second metatarsal fracture began in service.  Therefore, service connection for these disabilities is warranted. 


ORDER

Service connection for a psychiatric disorder, to include as secondary to a right knee, left knee, or lumbar spine disability is denied. 

Service connection for right ankle strain is granted. 

Service connection for residuals of a right calcaneus fracture is granted. 

Service connection for residuals of a right second metatarsal fracture is granted.





REMAND

After review, the Board finds that medical evidence of record is insufficient to make a determination as to whether the Veteran currently suffers from a left ankle disability that relates to events in service.  A new examination is necessary to determine the disabilities of the left ankle and whether those disabilities are related to service.  

The Veteran reports that his left ankle disability began sometime between 2006 and 2007 after his initial right foot injury.  He states that his left ankle pain began from wearing casts, using assistive devices, and using his left foot more frequently because his right foot was injured.  According to the February 2008 medical board report, November 2007 radiological reports of the left ankle showed no fracture, dislocation, or other significant bone abnormalities.  At his exit examination, however, the examiner noted that the Veteran had tenderness near the left anterior tibia and that there were stress reactions of the "bilateral knees, tibias, and fibula."

In a January 2012 VA examination, the Veteran was not diagnosed with any left ankle disability, the examiner noting instead "normal exam left ankle."  However, the examiner also noted that the Veteran had a history of stress fractures and shin splints of both left and right lower extremities.  At that examination, the Veteran again reported left ankle pain since 2007. 

In VA treatment records from June 2015, the Veteran's treating physician noted that radiological reports showed "no evidence of arthritis or osseous injury in either foot," but also "very mild deformities of first through fourth metatarsals and mild hammertoe deformities in second through fifth toes bilaterally."  As the record stands, it is unclear if what, if any, disabilities affect the left ankle. 

A new VA examination will need to determine the current disabilities affecting the Veteran's left ankle, to include possible residuals from past in-service injuries.  The examiner will also need to opine whether or not those disabilities are at least as likely as not related to events in service or service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for an appropriate examination to ascertain the nature and likely cause of the Veteran's left ankle disability.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  Range of motion studies should include active AND passive motion and weight-bearing AND non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  The Veteran's entire record, including this remand, must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed.  Based on this review of the record and the examination and interview of the Veteran, the examiner should provide opinions that respond to the following:  

a) Please identify by diagnosis each left ankle disability or note any residual symptoms from previous injuries or stress fractures found or shown by the record. 

b) Please identify the likely cause for each diagnosed left ankle disability or residual symptoms noted above.  Specifically, is it "at least as likely as not" (defined as A 50% OR GREATER PROBABILITY) that such disability was incurred in, aggravated by, or caused by the fall in basic training, another service-connected disability, or any other incident during the Veteran's military service?  

The examiner should provide a complete rationale in support of any opinions offered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative. 

After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the record to the Board. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


